                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LUIS BARELA,

               Plaintiff,

vs.                                                  No. CV 20-00707 MV/GBW


CURRY COUNTY ADULT DETENTION CENTER,
CURRY COUNTY SHERIFF’S DEPARTMENT,
SHERIFF WESLEY WALKER, and
LANCE PILE,

               Defendants.



                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure on the Complaint for Violation of Civil Rights (“Complaint”) filed by Plaintiff

Luis Barela on July 16, 2020 (Doc. 1). The Court will dismiss the Complaint without prejudice

for failure to comply with a Court order and failure to prosecute.

       The record reflects that certain mailings to Plaintiff were returned as undeliverable. (Doc.

10, 12). The Court’s research indicates that Plaintiff was released from the Curry County Adult

Detention Center on January 21, 2021 and did not provide a new address. It appears that Plaintiff

has been transferred or released from custody without advising the Court of his new address, thus

severing contact with the Court.

       The Court issued an Order to Show Cause on April 19, 2021, directing Plaintiff to notify

the Court of a new address, or otherwise show cause why the case should not be dismissed, within

30 days of entry of the Order. (Doc. 11). More than 30 days has elapsed since entry of the Order




                                                 1
to Show Cause and Plaintiff has not provided the Court with a new address, responded to the

Court’s Order, or otherwise shown cause why the case should not be dismissed.

       The Court may dismiss a proceeding under Rule 41(b) for failure to comply with statutes

or rules of civil procedure, or to comply with court orders. See Olsen v. Mapes, 333 F.3d 1199,

1204, n. 3 (10th Cir. 2003). Pro se litigants are also required to follow the federal rules of procedure

and simple, nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir.

1980). Here, Plaintiff did not comply with the Court’s Order to Show Cause. Further, Plaintiff

was required under Local Rule 83.6 to keep the Court advised as to his current address and to

maintain contact with the Court. D.N.M. LR-Civ. 83.6. As mailings sent to Plaintiff at his address

of record has been returned to the Court as undeliverable, it is clear that Plaintiff has not met his

obligation to keep the Court apprised of his proper mailing address and has not communicated or

maintained any contact with the Court. Accordingly, the Court will dismiss this proceeding for

failure to comply with Rule 83.6 and the Order to Show Cause, and for failure to prosecute this

proceeding.

       IT IS ORDERED that the Complaint for Violation of Civil Rights filed by Plaintiff Luis

Barela (Doc. 1) is DISMISSED without prejudice pursuant to Rule 41(b).



                                               __________________________________
                                               HONORABLE MARTHA VÁZQUEZ
                                               UNITED STATES DISTRICT JUDGE




                                                   2
